                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                            Case No.: 4:19-CR-35-FL




 UNITED STATES OF AMERICA                        )
                                                 )
                                                 )
 vs.                                             )
                                                 )               ORDER TO SEAL
 CHARLES EDWARD PHILSON                          )
                                                 )
       Defendant.                                )
                                                 )
                                                 )
                                                 )
                                                 )



On Motion of the Defendant, Charles Edward Philson, and for good cause shown, it is
hereby ORDERED that the Character Letters be sealed until further notice by this Court.
Accordingly, it is Ordered that these documents be filed under seal and to remain so
sealed until otherwise ordered by the Court.
IT IS SO ORDERED.


This the 14th day of July, 2020.




                                                     _________________________
                                                     Louise W. Flanagan
                                                     United States District Judge




       Case 4:19-cr-00035-FL Document 39 Filed 07/14/20 Page 1 of 1
